GOLDTHWAITE, J.
1. It is urged by the counsel for the complainant, that the usual practice of courts of chancery now is, to direct an issue at law, whenever a defect of capacity is relied on to set aside a contract otherwise valid. It seems the rule is thus stated by a recent annotator. [Stork on Non Com. 27.] We have looked into the cases cited by *911this author, but cannot perceive they sustain his proposition to the extent asserted. [Att’y Gen. v. Panther, 3 Bro. C. 441; Hall v. Warren, 9 Vesey, 604.] The other case, 2 Beavan, 116, is not before us at this time, nor do we deem it essential to look particularly to it, as we presume it can scarcely go beyond the apparently well settled practice. No one, we presume, would contend a party .was entitled to demand an issue, or that the court was required to direct one, ifdhe proof was clear, or if no proof was made. It is very clear, on principle, as well as authority, that an issue is only directed in those cases where doubt is produced in the mind of the chancellor, either by the nature of the proof itself, or by reason of conflicting evidence. Whether there are cases in which some peculiar party is entitled to have an issue, it is unnecessary to inquire, as those, if they exist at all, are confined to heirs at law contesting a will, or when the establishment of a modus is the question. [1 Eq. Ca. Ab. 133; Harrington v. Hunter, 1 Bro. P. C. 140: but see also 1 Young, 243, and O’Conner v. Cook, 6 Vesey, 671.] It is useless to examine the adjudications bearing on this subject in detail, as that was done in Kennedy v. Kennedy; 2 Ala. Rep. 625, in which the rule as above stated is ascertained, on a'review of the principal cases.
2. There is ho question the verdict of a jury upon the issue directed to be tried at law, is entitled to great consideration, but it is also entirely evident, that no weight whatever can attach to it, when the proof before the chancellor, in the first instance, did not warrant him in directing the issue— or in other terms, when the case made at the hearing was such as to entitle the one party or the other to an immediate decree. Such in our judgment is this case, and whatever of uncertainty was in our ^minds at the argument, has entirely vanished upon a cautious consideration of the evidence. It appears the complainant began to act strangely and unusually about the first of June, ’41, and in the opinion of some of the witnesses was then deranged. The conduct from which this derangement was inferred, seems chiefly to be his neglect of business — his strolling about the streets at night, as well as by day — looking into the books of other merchants without their consent — together with much talking about *912his own affairs ánd business. Now if these acts stood alone, without explanation, it seems to us it would be extremely unsafe to say there was a total aberration of mind; but when we loot further to the evidence, all is sufficiently explained, and may be easily traced to its proper and legitimate cause. Those who associated with him in the common habitudes of eating and sleeping, state their knowledge — not opinions merely — that he drank, and was frequntly under the influence of spiritous liquors. Those who dealt with him speak of his performing the mental operations then called in play with the ordinary vigor, and the subscribing witnesses are certain he was calm and collected when he signed the deeds ■ — or, as both of them assert, was perfectly sober. The principal act performed, and which he now seeks to avoid, seems to have been long contemplated, as well as desired "by him. It is evident enough from his own declarations, as well as the other evidence, that the stock of goods purchased the spring previous to the dissolution, was not judiciously laid in, and therefore there was a possibility of his embarrassment, if not the certainty of his eventual loss. There seems to us nothing unreasonable in his wish to get out of the concern as he came into it, when the whole matter is looked to in a pecuniary view. Independent of this, we find him ten days after the dissolution, conversing of it in a rational manner, and apparently satisfied he had done well in getting rid of the business. ' He travels to Maryland a rational man — is employed there as a rational being — and returns after a lapse of a few months entirely restored, even to those who previously considered him as insane. It is not too much to say, that this is a most extraordinary case if one of insanity. In all this it will be observed, there is no conñict of evidence— no statement by one witness of facts which are inconsistent with those stated by others. The only conflict is, in the opinion of the witnesses as to his real condition, and we think it perfectly clear, the impressions of these were well founded, who attributed his eccentricities to the influence of liquor.
3. There is another view of the case, which has been somewhat pressed. , It is said the defendant took advantage *913of the unfortunate condition in which His partner had placed himself, and made an unconscionable bargain. There is no proof satisfying us that this was the case. It is doubtless true, the firm had made money previous to laying in the last * stock of goods, but the share coming to the complainant, was but a third, and he was bound to devote the whole of his time to the business. When we take into consideration the prospect of loss upon the stock — the delay in closing the business; and that the defendant would be called on to give his attention to it, when by the articles of copartnership, he was to be relieved from any duties whatever, we cannot say any advantage was taken 'of the complainant. We do not deem it necessary to go further into the case, as what we have said is sufficient to indicate that the bill of the complainant is not sustained by the evidence, as no sufficient doubt was produced to warrant an issue.
The decree of the chancellor is therefore reversed, and the hill dismissed with costs.